Citation Nr: 0900936	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L4-L5, claimed as a back condition.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for type 2 diabetes 
mellitus.  

5.  Entitlement to service connection for a disability 
claimed as stomach problems.

6.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as anxiety disorder, and claimed as a 
nervous condition.

7.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had two periods of active military service:  
the first was in the Army and extended from May 31, 1958 to 
August 4, 1958, a period of only two months and four days; 
the second period was in the Air Force and extended from 
January 1961 to October 1962, a period of one year, seven 
months and 28 days.  Subsequently, the appellant reported 
being in the Army Reserves for the period of time from March 
1978 to May 1995 and from January 2000 to March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for 
all the disabilities indicated above and claims to be 
"unemployable" as a result of the disabilities for which he 
claims service connection.  

As noted in the introduction section above, the appellant had 
two rather short periods of active duty.  Subsequently, he 
appears to have had a long period of inactive duty in the 
Army Reserve.  A document dated April 2002 indicates that the 
appellant was retired from the Army Reserve.  

In June 2004, the appellant submitted his original claim for 
service connection on a VA Form 21-526.  On this form he 
indicated his dates of active duty and reserve service.  With 
respect to the specific disabilities claimed, the appellant 
listed them and with the exception of "nervous condition" 
did not indicate any information with respect to when the 
disabilities began or where he received treatment for them.  
With respect to a "nervous condition" he merely indicated 
that the disability began in 1962; he further indicated 
treatment by a Dr. Alonso.  A June 2004 letter from Dr. 
Alonso indicates that he was a psychiatrist who had been 
treating the appellant only since July 2002.   

In September 2004, the appellant responded with a written 
statement to a duty to assist letter sent by the RO.  The 
appellant attached two medical release forms and a claim for 
TDIU (VA Form 21-8940).  The two medical release forms were 
for:  Dr. Alonso, for psychiatric treatment from 2002 to the 
present; and, Dr. Hernandez for back treatment from 1998 to 
the present.  The appellant stated "I contend my health 
conditions were incurred during my military service and 
service connection should be granted."  

Dr. Hernandez provided outpatient treatment notes for the 
period of time from 1998 to 2002.  These records are only 4 
pages in length and provide minimal treatment information.  

The appellant's representative submitted a Notice of 
Disagreement dated July 2005.  This document indicates that 
the appellant contends that "all the conditions at question 
were incurred coincidental to his military service and 
service connection should be warranted."  The representative 
submitted a letter dated May 2006 which indicated treatment 
at VA medical facilities beginning in January 2005, this is 
the first indication of record that VA medical treatment 
records related to the appellant existed.  Also, this letter 
referenced Army Reserve medical records for the period from 
2000 to 2002.  

VA treatment records from 2000 to 2006 have been obtained and 
seem to indicate that initial diagnoses for almost all 
medical disabilities claimed were made outside of the VA 
medical care system.  The earliest private medical evidence 
obtained on the veteran's behalf is dated in 1998.  To date, 
the appellant has not provided information as to any relevant 
medical records that pre-date 1998.  The veteran has asserted 
in his substantive appeal of June 2006 that U.S. Army Reserve 
records from January 2000 to April 2002 are pivotal to the 
outcome in his case.  However, it is not clear whether he is 
stating that his claimed disabilities, other than the nervous 
condition, resulted from that period of service.  The RO 
should contact the veteran on remand to obtain information 
concerning additional medical records and clarification as to 
when each claimed disability began.   

Review of the record reveals that VA has obtained service 
medical records for the appellant's period of active service 
in the Army from May to August 1958 and his period of service 
in the Army Reserve for the period of time from 1978 to 1995.  
A single service medical record dated 1999 has also been 
obtained.  What is specifically missing is the appellant's 
service medical records from his period of active duty in the 
Air Force from January 1961 to October 1962 and his period of 
service in the Army Reserve from January 2000 to March 2002.  
A February 2007 letter from the National Personnel Records 
Center (NPRC) indicates that the RO's request for service 
medical records was returned without action and that it 
needed to be submitted via the automated Personnel 
Information Exchange System (PIES).  A December 2007 Memo 
from the RO makes a formal finding of the unavailability of 
the appellant's service medical records.  However, this memo 
indicates PIES requests which are not documented in the 
claims file and also does not indicate what specific records 
as to periods of service and branch of service were 
requested.  Additional development related to the appellant's 
service medical records and service personnel records should 
be undertaken.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  

In addition to the foregoing, the veteran has presented 
evidence which shows that he has been granted Social Security 
(SSA) disability benefits. As SSA disability records may 
contain information relevant to the issues on appeal, the RO 
should attempt to obtain decisional documents and medical 
records. 

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from January 22, 2008, to the present.

The veteran's claim for a TDIU rating is inextricably 
intertwined with the other issues on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered). Accordingly, action 
on that issue is deferred pending the completion of the 
development action set forth below
.
Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to seek 
clarification as to the date of onset 
of each claimed disability as well as 
the name of the medical provider who 
made the initial diagnosis along with 
address and release information so VA 
can obtain these records.  

Request that the appellant specifically 
state whether he claims the 
disabilities occurred during active 
military service in 1958 or from 1961 
to 1962 or during his inactive military 
service in the Army Reserve from 1978 
to 2002.  

2.  In the same letter, again inform 
the appellant that he should submit 
copies of all service department 
records, medical and personnel, active 
duty and reserve, in his possession.

3.  In the same letter, inform the 
appellant that he needs to indicate all 
physicians he has received medical 
treatment from since his separation 
from active service in 1962.  
Specifically, he should be asked to 
provide information with respect to his 
private medical treatment when he was 
employed by the Postal Service from 
1972 to 2000 and to execute the proper 
authorizations for VA to obtain these 
medical records.  

4.  Obtain complete copies of the 
appellant's VA medical treatment 
records for the period of time from 
January 22, 2008, to the present.  

5.  Make an additional request for 
complete copies of the appellant's 
service medical records and service 
personnel records for all periods of 
service.  Make this request to the 
appropriate records depository, using 
the appropriate manner of request.  
Specifically request the appellant's 
service medical records for his period 
of Active Duty in the Air Force from 
January 1961 to October 1962, and in 
the Army Reserve from 2000 to 2002.  
Also request complete copies of the 
appellant's service personnel records 
for all periods of service:  Active 
Duty Army from May 31, 1958 to August 
4, 1958; Active Duty Air Force and 
January 1961 to October 1962; Army 
Reserves from March 1978 to May 1995; 
and Army Reserves from January 2000 to 
March 2002.  Ensure that all requests 
for service records are documented in 
the claims file, including which 
specific records are being requested.  

6.  Request from the Social Security 
Administration copies of administrative 
disability determinations pertaining to 
the veteran and medical records.  

7.  Following the above, and any other 
development action deemed warranted, 
readjudicate the appellant's claims.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

